GREENLIGHT RE ANNOUNCES THIRD QUARTER 2 GRAND CAYMAN, Cayman Islands (November 2, 2009) - Greenlight Capital Re, Ltd. (NASDAQ: GLRE) today announced financial results for the third quarter of 2009.Greenlight Re reported net income of $32.3 million for the third quarter of 2009 compared to a net loss of $118.4 million for the same period in 2008.The net income per share on a fully diluted basis was $0.88 for the third quarter of 2009, compared to a net loss per share of $3.29 for the same period in 2008. Fully diluted book value per share was $17.62 as of September 30, 2009, a 22.5% increase over $14.38 per share as of September 30, 2008. For the nine months ended September 30, 2009, net income was $152.3 million compared to a net loss of $89.6 million for the same period in 2008.On a fully diluted basis, net income per share was $4.16 for the nine months ended September 30, 2009 compared to a loss of $2.49 for the same period in 2008. “Our underwriting portfolio continued to grow during the quarter, while our investments posted a reasonable return as we maintained a conservative posture,” said David Einhorn, Chairman of the Board of Directors of Greenlight Re.“Even though the favorable hurricane season and recovery in the capital markets have prevented insurance rates from rising as we anticipated, we continue to find underwriting opportunities with attractive economics.” Greenlight Re’s financial and operating highlights for the third quarter and nine months ended September 30, 2009 include the following: · Gross written premiums in the third quarter of 2009 were $66.0 million compared to $37.7 million in the third quarter of 2008, while net earned premiums were $56.7 million compared to $28.6 million, respectively.For the first nine months of 2009, gross written premiums were $207.9 million compared to $133.8 million for the first nine months of 2008, while net earned premiums were $152.2 million compared to $80.8 million, respectively. · The combined ratio for the nine months ended September 30, 2009 was 97.8% compared to 97.5% for the same period in 2008. · Net investment income in the third quarter was $32.6 million, a return of 4.3% on our investment portfolio.This compares to a loss of $117.8 million in the third quarter of 2008, when we reported a negative 15.9% return on investments.For the first nine months of 2009, net investment income was $148.7 million compared to a net investment loss of $92.5 million during the comparable period in 2008. “Our third quarter results reflect continued success in building our underwriting portfolio in a sustainable way and leveraging our partnerships for competitive advantage,” said Len Goldberg, Chief Executive Officer of Greenlight Re.“We believe we are well positioned to navigate a continuing soft market, and have the ability to capitalize on any dislocations that may arise.Our strong risk-adjusted returns on both sides of the balance sheet have increased our capital base to better serve our clients, while driving long-term growth in book value per share.” Conference Call Details Greenlight Re will hold a live conference call to discuss its financial results for the third quarter of 2009 on Tuesday, November 3, 2009 at 9:00 a.m. Eastern time. The conference call title is Greenlight Capital Re, Ltd. Third Quarter 2009 Earnings Call.
